Citation Nr: 1132645	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an enlarged heart (heart disorder).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for polycythemia vera (blood disorder).

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1963 to 
April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a Board personal hearing in March 2008.  Because the Veteran withdrew his request for a personal hearing in January 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran did not sustain a heart injury or disease in service.

2.  Heart disorder symptoms were not chronic in service.

3.  Heart disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current diagnosed heart disorder.

5.  The Veteran did not have elevated blood pressure readings during active service.

6.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

7.  Symptoms of hypertension have not been continuous since service separation.

8.  The Veteran does not currently have diagnosed hypertension.  

9.  The Veteran did not sustain a blood disease in service.  

10.  Blood disorder symptoms were not chronic in service.

11.  Blood disorder symptoms have not been continuous since service separation.

12.  The Veteran does not have a current diagnosed blood disorder.

13.  The Veteran was not exposed to asbestos in service.

14.  The Veteran did not sustain a lung injury or disease in service.  

15.  COPD symptoms were not chronic in service.

16.  COPD symptoms have not been continuous since service separation.

17.  The Veteran does not have a current diagnosis of COPD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2010).

3.  The criteria for service connection for a blood disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for service connection COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In timely VCAA notice letters in January and July 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

In December 2005, the Veteran submitted medication information sheets that provided the names of several private physicians that had treated the Veteran.  In February 2006, the Veteran submitted a VA Form 21-2142 (Authorization and Consent to Release Information to the VA); however, the form was blank.  In 
the July 2006 VCAA notice letter, the VA specifically requested the Veteran's consent to obtain treatment records from the private physicians listed by the Veteran in December 2005; however, the Veteran did respond.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed heart disorder, hypertension, blood disorder, or COPD.  However, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a heart injury or disease in service, or otherwise show in-service heart disorder symptoms or an in-service event involving the heart, there is no duty to provide a VA medical examination.  The weight of the evidence also demonstrates that the Veteran did not have elevated blood pressure readings or hypertension symptoms in service, the Veteran did not sustain a blood disease or have blood disorder symptoms in service, and the Veteran did not sustain a lung injury or disease or have COPD symptoms in service.  

In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a heart disorder, hypertension, a blood disorder, or COPD in service.  The Board finds that the weight of the lay and medical evidence demonstrates no continuity of heart disorder, hypertension, blood disorder, or COPD symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a heart disorder, hypertension, blood disorder, and COPD.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Heart Disorder

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a heart injury or disease in service and that heart disorder symptoms were not chronic in service.  

The Board finds that the Veteran did not sustain a heart injury or disease in service, and did not experience chronic heart disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a heart injury or disease.  The evidence in this case includes the clinical evaluation at the April 1967 service separation examination that found a normal heart.  The Veteran has not contended that he suffered from a heart injury or disease in service or that heart disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a heart disorder have not been continuous since service separation in 
April 1967.  Following service separation in April 1967, the evidence of record shows no diagnosis or treatment for a heart disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a heart disorder in service or continuous heart disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran has not contended or submitted any lay or medical evidence showing that heart disorder symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a heart disorder.  The Veteran has submitted medication information sheets showing medications for high cholesterol and high blood pressure; however, the report of such prescribed medication does not equate to a diagnosis of current heart disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a heart disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a heart injury or disease in service, did not experience symptoms of a heart disorder during service, has not experienced continuous heart disorder symptomatology since service, and does not currently have a diagnosed heart disorder.  For these reasons, service connection for a heart disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a heart disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The evidence of record shows no elevated blood pressure readings during service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure (BP) readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  At the April 1967 service separation examination, the Veteran's BP was recorded as 118/76.  The Veteran has not contended that he suffered from hypertension in service or that hypertension symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 
38 C.F.R. § 4.104, DC 7101.  There are no post-service treatment records documenting hypertension within one year of service separation.

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in April 1967.  As indicated, at the April 1967 service separation examination, the Veteran was not diagnosed with hypertension or symptoms of high blood pressure.  Following service separation in April 1967, the evidence of record shows no complaints, diagnosis, or treatment for hypertension.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that hypertension symptoms have been continuous since service separation.

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of hypertension.  The Veteran has submitted medication information sheets showing medications for high cholesterol and high blood pressure; however, the report of such prescribed medication does not equate to a diagnosis of current hypertension.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of hypertension, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not have elevated blood pressure readings in service, did not experience symptoms of hypertension during service, has not experienced continuous hypertension symptomatology since service, and does not currently have diagnosed hypertension.  For these reasons, service connection for hypertension must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Blood Disorder

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a blood disease in service and that blood disorder symptoms were not chronic in service.  

The Board finds that the Veteran did not sustain a blood disease in service, and did not experience chronic blood disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a blood disease or blood disorder symptoms.  The evidence in this case includes the clinical evaluation at the April 1967 service separation examination that found a normal heart and the serology (blood) examination conducted at service separation was normal.  The Veteran has not contended that he suffered from a blood disease in service or that blood disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a blood disorder have not been continuous since service separation in 
April 1967.  Following service separation in April 1967, the evidence of record shows no diagnosis or treatment for a blood disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a blood disorder in service or continuous blood disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1336 ; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that blood disorder symptoms have been continuous since service separation.

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a blood disorder.  The Veteran has submitted medication information sheets showing medications for treating certain types of cancer or blood disorders; however, the report of such prescribed medications does not equate to a diagnosis of current blood disorder.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a blood disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a blood disease in service, did not experience symptoms of a blood disorder during service, has not experienced continuous blood disorder symptomatology since service, and does not currently have a diagnosed blood disorder.  For these reasons, service connection for a blood disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a blood disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for COPD

The Veteran contends that he was exposed to asbestos during his military service, specifically as part of his work on an aircraft carrier.  He contends that he currently has COPD because of this in-service exposure. 

There is no specific statutory guidance with regard to asbestos related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1, Part VI.  The Court of Appeals for Veterans Claims has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

Subpart ii of M21-1MR Part IV, lists some of the major occupations involving exposure to asbestos including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9, see also M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  For many asbestos related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.

The Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to asbestos during active duty service.  In a January 2007 statement, the Veteran reported that he was exposed to asbestos during service; specifically, that he was exposed to asbestos while having to clean up broken asbestos insulation aboard the USS Ticonderoga aircraft carrier.  

The Veteran is competent to provide evidence about matters of which he has personal knowledge; for example, he is competent to report that he experienced an event during service or that he had certain symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran is competent to testify that he was exposed to asbestos during service.  

However, the Board does not find the Veteran's statements regarding asbestos exposure in service to be credible.  The Veteran's service treatment records are negative for asbestos-related disease or any mention of asbestos exposure.  The Board also finds that the record does not indicate that the Veteran has an asbestos-related respiratory disability.  There is no credible evidence of the Veteran's claimed exposure.  

The service personnel records indicate the Veteran's military occupation was that he was a member of an attack squadron.  This occupation is not noted by VA as involving asbestos exposure.  See VA Adjudication Procedure Manual M-21-1, part VI, para. 7.21(b).  Thus, the Board finds that the Veteran's statements are not credible, are inconsistent with his service occupation, and are not sufficient to establish that he was exposed to asbestos during active duty service.

The Board finds that the Veteran did not sustain a lung injury or disease in service, and did not experience chronic COPD symptoms in service.  Service treatment records are negative for any complaints or treatment for a lung injury or disease.  The evidence in this case includes the clinical evaluation at the April 1967 service separation examination that found normal lungs.  A chest X-ray conducted at the April 1967 service separation examination was also normal.  The Veteran has not contended that he suffered from a lung disease in service or that lung disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of COPD have not been continuous since service separation in April 1967.  Following service separation in April 1967, the evidence of record shows no diagnosis or treatment for COPD.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either COPD in service or continuous COPD symptoms after service separation.  See Buchanan, 451 F.3d at 1336 ; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that COPD symptoms have been continuous since service separation.

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of COPD.  The Veteran has submitted medication information sheets showing medications for treatment for asthma and chronic lung diseases; however, the report of such prescribed medication does not equate to a current diagnosis of COPD.  See Sanchez-Benitez, 13 Vet. App. at 282.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of COPD, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a lung injury or disease in service, did not experience symptoms of COPD during service, has not experienced continuous COPD symptomatology since service, and does not currently have diagnosed COPD.  For these reasons, service connection for COPD must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for COPD, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for a blood disorder is denied.

Service connection for COPD is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


